DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on September 20, 2021.  These drawings are acceptable.
Status of Claims
Claims 26 – 43, 45 and 46 are pending.
Claims 1 – 25 and 44 are cancelled
Claims 26 – 43, 45 and 46 are rejected.
Claim Objections
Claim 30 is objected to because of the following informalities:  in line 1 the claims is missing “the at least one” before hydrating.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 26 – 43, 44 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the crude corn oil portion" in lines 10 - 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the crude corn oil portion" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the crude corn oil portion" in lines 1 and  2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 in line 2 recites “a gum portion”.  It is not clear from the clams if this gum portion differs from the gum portion of claim 26 or is the same.  For this reason the claim lacks clarity.
Claims 27 – 43, 45 and 46 are rejected for being dependent upon a rejected base claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26, 33 – 43, 45 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5- 8, 15 and 16 of U.S. Patent No. 10,696,921 (‘921) in view of U.S. Patent No. 9,523,062 (‘062). 
Clams 26, 33 – 43, 45 and 46 of the instantly claimed invention cover a method of producing renewable fuel from crude corn oil produced from at least one by-product of a dry-grind ethanol process, the method comprising: solvent extracting crude corn oil from a by-product produced in a dry-grind ethanol process with a non-polar solvent, the at least one by-product comprising distillers dried grains with solubles, distillers dried grains, or a combination thereof, wherein the crude corn oil comprising free fatty acids in an amount ranging from about 1% to about 15% by weight of the crude corn oil, and the crude corn oil having a residual level of the non-polar solvent in an amount from about 1 ppm to about 500 ppm; pretreating the crude corn oil prior to a conversion process, wherein the pretreatment comprises degumming the crude corn oil to separate and remove a gum portion from the crude corn oil portion; drying the crude corn oil portion under vacuum to a desired water content; and subjecting the dried crude corn oil portion to a conversion process to produce the renewable fuel.
Dependent claims 33 – 43, 45 and 46 further limit the conversion process, the product, the crude corn oil, and the non-polar solvent.
Claims 1, 5- 8, 15 and 16 of ‘921 cover, a method of producing biodiesel from crude corn oil produced from distillers dried grains with solubles in a dry-grind ethanol process, the method comprising: solvent extracting crude com oil from distillers dried grains with solubles, the distillers dried grains with solubles produced in a dry-grind ethanol process, the crude corn oil comprising free fatty acids in an amount ranging from about 1% to about 15% by weight of the crude corn oil; nitrogen in an amount no more than about 0.5% by weight of the crude com oil; and phosphorous in an amount no more than about 0.05% by weight of the crude corn oil; pretreating the crude com oil prior to a conversion process, wherein the pretreatment comprises degumming the crude corn oil to separate a gum portion from a crude com oil portion to provide a pretreated crude corn oil; and subjecting the pretreated crude com oil to a conversion process to produce biodiesel.
Dependent clams 5 – 8, 15 and 16 further limit the product, non-polar solvent, and the crude corn oil.
The difference between the instantly claimed invention and the recited claims of ‘921 is that the instant claims recited a level of residual solvent in the crude corn oil; and the conversion process is hydrotreating.  
However, ‘062 discloses crude plant oil extracted from distillers dried grains and/or distillers dried grain solubles using a solvent extraction process comprising: free fatty acids in an amount ranging from about 1% to about 15% by weight of the crude plant oil; nitrogen in an amount no more than about 0.5% by weight of the crude plant oil; and phosphorous and phosphorous in an amount no more than about 0.04%.  The crude plant oil is a crude corn oil extracted from corn distillers dried grains with solubles using non-polar solvents, Further, ‘O62 discloses that their crude corn oil can comprise residual levels of non-polar solvent in an amount of about 1 ppm to about 500 ppm, or an amount of about 1 ppm to about 100 ppm.  Further, the crude oil of ‘062, that was solvent extracted from distillers dried grains and/or distillers dried grain soluble, is subjected to a hydrotreating process to produce renewal diesel fuel.
It would have been obvious to one of ordinary skill in the art based on the
teachings that the extraction process of ‘921 and ‘062 that the solvent extracted crude
corn oil from distillers dried grains with solubles from ‘921, which uses non-polar
solvents like ‘062, would contain residual levels of non-polar solvents of comparable
levels to ‘062, specifically in light of the fact that the process of ‘921 produces a product
like that of ‘062; both of which are used to make the end product of renewable fuel.
	The invention as a whole was prima facie obvious to one of ordinary skill in the
art at the time the invention was made, as evidenced by the references, especially in
the absence of evidence to the contrary. An obviousness-type double patenting
rejection is appropriate where the conflicting claims are not identical, but an examined
application claim is not patentably distinct from the reference claim(s) because the
examined claim is ether anticipated by or would have been obvious over, the reference
claim(s). See, e.g., In re Berg, 140 F.3 1428, 46 USPQ2d 1226 (fed. Cir. 1998); In re
Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,
225 USPQ 645 (Fed. Cir. 1985).
	The subject matter claimed in the instant application is fully disclosed in the
above referenced patents.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622